UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1049


NOZIMJON KHOLMURODOV,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 23, 2021                                      Decided: January 26, 2022


Before GREGORY, Chief Judge, and WYNN and RUSHING, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Allison N. Grosz, BIBICHEFF & ASSOCIATES, P.C., Brooklyn, New York, for
Petitioner. Brian Boynton, Acting Assistant Attorney General, Anthony C. Payne,
Assistant Director, Jennifer A. Bowen, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nozimjon Kholmurodov, a native and citizen of Uzbekistan, petitions for review of

an order of the Board of Immigration Appeals dismissing Kholmurodov’s appeal from the

immigration judge’s denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We deny the petition for review

in part and dismiss it in part.

       We have the reviewed the arguments that Kholmurodov presses on appeal in light

of the administrative record, including the transcript of Kholmurodov’s merits hearing and

the supporting evidence, and the relevant legal authorities. We conclude that the record

evidence does not compel a ruling contrary to any of the administrative factual findings,

see 8 U.S.C. § 1252(b)(4)(B)—including the adverse credibility finding *—and that

substantial evidence supports the denial of all forms of relief in this case, see INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).

       Specifically, the Board confirmed the evidentiary inconsistencies identified by the

immigration judge and held, based on the totality of the circumstances, that there was no

clear error in the immigration judge’s adverse credibility ruling.             See 8 U.S.C.

§ 1158(b)(1)(B)(iii); 8 C.F.R. § 1003.1(d)(3)(i) (2021). Our review of the record confirms

that substantial evidence supports this determination.        See Ilunga, 777 F.3d at 207

(explaining that “omissions, inconsistent statements, contradictory evidence, and


       *
        We review credibility determinations for substantial evidence, affording broad—
though not unlimited—deference to the agency’s credibility findings. Ilunga v. Holder,
777 F.3d 199, 206 (4th Cir. 2015); Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).

                                              2
inherently improbable testimony are appropriate bases for making an adverse credibility

determination” (internal quotation marks omitted)). To the extent that Kholmurodov

separately challenges the denial of protection under the CAT, we discern no legal error in

the adjudication of that application and, again, find that substantial evidence supports the

agency’s factual rulings pertaining to it. Rodriguez-Arias v. Whitaker, 915 F.3d 968, 972

(4th Cir. 2019) (providing standard of review for denial of CAT relief).

       Accordingly, we deny the petition for review in part for the reasons stated by the

Board. In re Kholmurodov (B.I.A. Dec. 15, 2020). We dismiss the petition as to

Kholmurodov’s claim that the immigration judge conducted his hearing in a manner that

violated Kholmurodov’s right to due process on the ground that Kholmurodov failed to

exhaust his administrative remedies before the Board. See 8 U.S.C. § 1252(d)(1); Cabrera

v. Barr, 930 F.3d 627, 631 (4th Cir. 2019) (“[A]rguments that a petitioner did not raise in

the [Board] proceedings have not been exhausted and [we] lack[ ] jurisdiction to consider

them.”). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                            PETITION DENIED IN PART,
                                                                   DISMISSED IN PART




                                             3